Dear Representative Cazayoux:
We received your request for our opinion on behalf of the Town of Livonia. The issue presented in the request is whether the Town of Livonia may pay for the installation of water meters on private property. As indicated in the request, the Town of Livonia owns and operates its own water system. The Town council recently voted to change the method by which residents are billed by using a metered system. Accordingly, meters will be installed on the customers' property to accommodate the new billing system.
La.R.S. 33:3820 provides as follows:
 The commissioners of a waterworks district may fix the rates at which it will supply water to persons within as well as outside the district and may dispense water from its waterworks system upon a flat rate or upon a meter rate. The cost of connecting and installing meters shall be borne entirely by the person using them. (Emphasis added)
Thus, by virtue of this statute, the customers must pay for the cost of installing the meters.
As indicated in the request, the council passed an ordinance which provides that the customers pay for the meters through a tap fee charged to each account. This arrangement is acceptable. We received a copy of the November 12, 2001 minutes of the Livonia Town Council which indicate that the customers will not be charged any fee to defray the cost of installing the meters. Please note that an ordinance, not minutes, has the effect of law.
It is our understanding that a Town employee will be installing the meters as part of his employment duties. You question if the Town can contract with this employee to install the meters after work hours. This question raises many issues including the liability of the Town to pay overtime compensation, workers' compensation in the event of an accident, etc. We will need more information, specifically the Town's overtime policy, to address these issues.
We trust this adequately responds to your request. If you have any questions, please contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: _____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 27, 2001